Case 7:21-cr-01430 Document9 Filed on 07/26/21 in TXSD Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA §
v. ; Criminal No. 7:2( -cf-o\ W3ZO
ERIC SAMUEL JARVIS . :

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:
1. Defendant agrees to: : |
a. Plead guilty to the Criminal Information.

b. Pursuant to 18 U.S.C. § 3663(a)(3), Defendant agrees and stipulates that at least
$8,000.00 represents the proceeds that the Defendant obtained directly or
indirectly as a result of his participation in the charged violation, and that the
factual basis for his guilty plea supports the forfeiture of $8,000.00. Defendant
agrees to forfeit any of the Defendant’s property in substitution, up to a total
forfeiture of $8,000.00, and further the Defendant agrees to the imposition of a
personal money judgment up to that amount; and

c. The Defendant agrees that if he has not forfeited or effectuated the transfer of
substitute assets as listed in paragraph 3(c) to this Plea Agreement by the time
of sentencing, that he shall make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500 or similar form) by the
time of sentencing and will authorizing the release of all financial information
requested by the United States. If the transfer identified in paragraph 3(c) to
this Plea Agreement has not occurred by the time of sentencing, Defendant
further agrees take all steps necessary to pass clear title to forfeitable assets to
the United States and to fully assist in the collection of restitution and fines,
including, but not limited to surrendering title, executing warranty deeds,
signing consent decrees, and signing any other documents to effectuate the
transfer of any asset.
Case 7:21-cr-01430 Document9 Filed on 07/26/21 in TXSD Page 2 of 3

2. The Government agrees to:

a. Recommend that the offense level decrease by 2 levels pursuant to U.S.S.G. §
3E1.1(a) if the Defendant clearly demonstrates acceptance of responsibility;

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
Case 7:21-cr-01430 Document9 Filed on 07/26/21 in TXSD Page 3 of 3

ACKNOWLEDGMENTS:
I have read this agreement and carefully reviewed every part of it with my attorney. IfI
have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 7 [ a Gr ‘af Defendant:

Iam the Defendant's counsel. J have carefully reviewed every part of@his agreement with

 

 

the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language.

Date: u Gq ( C* “
Counsel for U4 (

For the United States of America:

 

 

JENNIFER B. LOWERY
Acting United States Attorney

ROBERYVO L
Assistantunited tales os Attorney

APPROVED BY:

Whary, Leu Castille

Mary Loft Castillo
OCDETF Deputy Chief
